United States Court of Appeals
                     For the First Circuit


No. 19-2192

                    JOSÉ FRANCISCO LOJA-TENE,

                           Petitioner,

                               v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on September 21, 2020, is
amended as follows:
     On page 6, note 2, line 13, delete "cert. denied, 139 S. Ct.
1388 (2019)" and insert it, preceded by a comma, on page 7, note
2, line 3 to read: "proceedings"), cert. denied, 139 S. Ct. 1388
(2019)."